Exhibit 99.1 FOR IMMEDIATE RELEASE POOL CORPORATION REPORTS SECOND QUARTER RESULTS COVINGTON, La. (July 19,2007) – Pool Corporation (the “Company” or “POOL”) (NASDAQ/GSM:POOL) today reported record sales for the second quarter of 2007. Earnings per share for the second quarter of 2007 remained constant at $1.12 per diluted share on net income of $57.8million, compared to $1.12 per diluted share on net income of $62.1 million for the second quarter of 2006. Net sales for the quarter ended June 30, 2007 increased $20.8 million, or 3%, to $726.5 million, compared to $705.7million in the second quarter of 2006.The increase in net sales is attributable to acquired sales centers, primarily the Wickham business acquired in August 2006, base business sales growth of approximately 1% (on top of 13% growth in the second quarter of 2006) and new sales centers opened in new markets.Net sales were negatively impacted by a decline in new pool construction together with adverse weather in certain markets that also affected replacement and repair activity.During the quarter, complementary product sales increased 9% compared to a 23% increase in the same period in 2006. Gross profit for the second quarter of 2007 decreased $1.1 million, or 1%, to $207.9 million from $209.0 million in the comparable 2006 period.Gross profit as a percentage of net sales (gross margin) was 28.6% for the second quarter of 2007 compared to 29.6% for the second quarter of 2006.Second quarter 2007 gross margin was comparatively lower due to competitive pricing pressures experienced in the current market environment and unfavorable comparisons to thesecond quarter 2006 gross margin, which had increased 80 basis pointsover the second quarter 2005.The combined impacts of early buy and early pay inventory purchases in the fourth quarter of 2005 and the timing of vendor incentives recorded in 2006 benefited first half 2006 gross margin. Operating expenses increased $3.8 million, or 4%, to $109.5 million in the second quarter of 2007 from $105.7 million in the second quarter of 2006.This increase includes the impact from investments in new sales centers since the beginning of 2006, higher expenses related to sales center expansions and relocations within the past year and investments in other business development initiatives.These new expenses were partially offset by lower incentive compensation and the impact from cost control initiatives.Base business operating expenses were consistent as a percentage of sales quarter over quarter. Operating income decreased $4.9 million, or 5%, to $98.4 million from $103.3 million.Operating income as a percentage of net sales (operating margin) decreased to 13.5% for the current quarter from 14.6% for the second quarter of 2006.Base business operating margin decreased to 13.7% of net sales, a decline of 100 basis points from the comparable 2006 period. Interest expense increased to $5.9 million for the current quarter from $3.9 million in the second quarter of 2006.This increase is attributable to higher debt levels for borrowings to fund share repurchases and acquisitions over the last year, coupled with higher interest rates. “As communicated on July 2nd, a difficult combination of external conditions, including the depressed housing and real estate markets and the unusually wet weather in Texas and Oklahoma, resulted in the same earnings per share as 2006’s very strong second quarter.We continue to focus on all aspects of execution to provide progressively more value in the channel and continue to grow our market position,” commented ManuelPerezdelaMesa, President and CEO.“With the macroeconomic and demographic dynamics that have contributed to our historical success still very much in play, we expect a normalized external environment will result in annual earnings per share growth of 15% to 20% over the long-term.” Net sales for the six months ended June 30, 2007 increased $45.9 million, or 4%, to $1,100.2 million, compared to $1,054.3 million in the comparable 2006 period.Base business sales increased approximately 2% for the first six months of 2007, which comes on top of base business sales growth of 13% for the first six months of 2006.Complementary product sales for the first six months of 2007 increased 2%, despite a decline in pool building activity in 2007.Gross margin decreased 80 basis points to 28.3% in the first half of 2007 from 29.1% for the same period last year. Operating income for the first six months of 2007 decreased 10% to $107.1 million compared to operating income of $118.4 million in the same period last year.This decrease compares to a 29% increase in operating income reported for the first half of 2006.Operating margin decreased to 9.7% for the first half of 2007 compared to 11.2% for the first half of 2006.Base business operating margin decreased 150 basis points for the year, while base business operating earnings declined by 12%.Earnings per share for the first six months of 2007 decreased 7% to $1.14 per diluted share on net income of $59.1million, compared to $1.23 per diluted share on net income of $68.5 million in the comparable 2006 period. The use of cash in operations increased $4.9 million to $54.1 million in the first six months of 2007 compared to $49.2million in the same period in 2006.The Company repurchased 1.9 million shares of its common stock during the first half of 2007, using $67.6 million in borrowing capacity to fund these purchases. Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOL operates 283 sales centers in North America and Europe, through which it distributes more than 100,000 national brand and private label products to roughly 70,000 wholesale customers.For more information about POOL, please visit www.poolcorp.com. This news release includes “forward-looking” statements that involve risk and uncertainties that are generally identifiable through the use of words such as “believe,” “expect,” “intend,” “plan,” “estimate,” “project” and similar expressions and include projections of earnings.The forward-looking statements in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements speak only as of the date of this release, and we undertake no obligation to update or revise such statements to reflect new circumstances or unanticipated events as they occur.Actual results may differ materially due to a variety of factors, including the sensitivity of our business to weather conditions, our ability to maintain favorable relationships with suppliers and manufacturers, competition from other leisure product alternatives and mass merchants, changes in the economy and other risks detailed in POOL’s 2006 Form10-K and Form 10-Q for the quarter ended March 30, 2007 filed with the Securities and Exchange Commission. CONTACT: Craig K. Hubbard Treasurer 985.801.5117 craig.hubbard@poolcorp.com 2 POOL CORPORATION Consolidated Statements of Income (Unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 726,472 $ 705,703 $ 1,100,178 $ 1,054,259 Cost of sales 518,550 496,703 788,771 747,211 Gross profit 207,922 209,000 311,407 307,048 Percent 28.6 % 29.6 % 28.3 % 29.1 % Selling and administrative expenses 109,489 105,662 204,342 188,688 Operating income 98,433 103,338 107,065 118,360 Percent 13.5 % 14.6 % 9.7 % 11.2 % Interest expense, net 5,897 3,856 10,416 6,707 Income before income taxes and equity earnings (losses) 92,536 99,482 96,649 111,653 Provision for income taxes 35,728 38,410 37,316 43,109 Equity earnings (losses) in unconsolidated investments, net 986 1,038 (185 ) (12 ) Net income $ 57,794 $ 62,110 $ 59,148 $ 68,532 Earnings per share: Basic $ 1.17 $ 1.18 $ 1.19 $ 1.30 Diluted $ 1.12 $ 1.12 $ 1.14 $ 1.23 Weighted average shares outstanding: Basic 49,326 52,608 49,753 52,602 Diluted 51,504 55,544 51,974 55,499 Cash dividends declared per common share $ 0.12 $ 0.105 $ 0.225 $ 0.195 3 POOL CORPORATION Consolidated Balance Sheets (Unaudited) (In thousands) June 30, June 30, Change 2007 2006 $ % Assets Current assets: Cash and cash equivalents $ 47,171 $ 32,507 $ 14,664 45 % Receivables, net 90,892 76,407 14,485 19 Receivables pledged under receivables facility 210,373 219,315 (8,942 ) (4 ) Product inventories, net 388,364 367,096 21,268 6 Prepaid expenses and other current assets 10,705 8,493 2,212 26 Deferred income taxes 7,676 4,004 3,672 92 Total current assets 755,181 707,822 47,359 7 Property and equipment, net 36,628 30,289 6,339 21 Goodwill 155,231 142,177 13,054 9 Other intangible assets, net 16,561 17,933 (1,372 ) (8 ) Equity interest investments 32,156 29,882 2,274 8 Other assets, net 19,065 12,561 6,504 52 Total assets $ 1,014,822 $ 940,664 $ 74,158 8 % Liabilities and stockholders’ equity Current liabilities: Accounts payable $ 229,691 $ 207,727 $ 21,964 11 % Accrued and other current liabilities 62,071 101,300 (39,229 ) (39 ) Short-term financing 150,000 150,000 — — Current portion of long-term debt and other long-term liabilities 4,350 2,850 1,500 53 Total current liabilities 446,112 461,877 (15,765 ) (3 ) Deferred income taxes 15,212 14,048 1,164 8 Long-term debt 272,599 151,500 121,099 80 Other long-term liabilities 6,519 2,268 4,251 188 Total liabilities $ 740,442 $ 629,693 $ 110,749 18 % Total stockholders’ equity 274,380 310,971 (36,591 ) (12 ) Total liabilities and stockholders’ equity $ 1,014,822 $ 940,664 $ 74,158 8 % 1. Total receivables at June 30, 2007 include gross trade receivables of $8.7 million related to acquired sales centers. Total product inventories at June 30, 2007 include gross inventories of $9.6 million related to acquired sales centers. 2. The allowance for doubtful accounts was $6.4million at June 30, 2007 and $4.2 million at June 30, 2006.The inventory reserve was $5.0 million, or 1.3% of total inventory at June 30, 2007, and $4.9million, or 1.3% of total inventory at June 30, 2006. 4 POOL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, 2007 2006 Change Operating activities Net income $ 59,148 $ 68,532 $ (9,384 ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation 4,516 3,833 683 Amortization 2,493 2,398 95 Share-based compensation 3,945 4,007 (62 ) Excess tax benefits from share-based compensation (6,399 ) (9,363 ) 2,964 Equity losses in unconsolidated investments 353 25 328 Other 637 99 538 Changes in operating assets and liabilities, net of effects of acquisitions: Receivables (147,733 ) (153,883 ) 6,150 Product inventories (56,282 ) (37,531 ) (18,751 ) Accountspayable 52,102 33,541 18,561 Other current assets and liabilities 33,145 39,137 (5,992 ) Net cash used in operating activities (54,075 ) (49,205 ) (4,870 ) Investing activities Acquisition of businesses, net of cash acquired (2,087 ) (1,446 ) (641 ) Purchase of property and equipment, net of sale proceeds (7,606 ) (7,723 ) 117 Proceeds from sale of investment 75 — 75 Net cash used in investing activities (9,618 ) (9,169 ) (449 ) Financing activities Proceeds from revolving line of credit 215,271 177,038 38,233 Payments on revolving line of credit (229,329 ) (153,138 ) (76,191 ) Proceeds from asset-backed financing 87,479 93,347 (5,868 ) Payments on asset-backed financing (11,765 ) (9,004 ) (2,761 ) Proceeds from long-term debt 100,000 — 100,000 Payments on long-term debt and other long-term liabilities (1,547 ) (47 ) (1,500 ) Payments of capital lease obligations (257 ) (257 ) — Payments of deferred financing costs (397 ) (18 ) (379 ) Excess tax benefits from share-based compensation 6,399 9,363 (2,964 ) Issuance of common stock under stock option plans 5,414 4,513 901 Payment of cash dividends (11,185 ) (10,290 ) (895 ) Purchase of treasury stock (67,998 ) (48,423 ) (19,575 ) Net cash provided by financing activities 92,085 63,084 29,001 Effect of exchange rate changes on cash 2,045 931 1,114 Change in cash and cash equivalents 30,437 5,641 24,796 Cash and cash equivalents at beginning of period 16,734 26,866 (10,132 ) Cash and cash equivalents at end of period $ 47,171 $ 32,507 $ 14,664 5 Addendum (Unaudited) Base Business Acquired & New Market Total (In thousands) Three Months Ended Three Months Ended Three Months Ended June 30, June 30, June 30, 2007 2006 2007 2006 2007 2006 Net sales $ 707,835 $ 704,264 $ 18,637 $ 1,439 $ 726,472 $ 705,703 Gross profit 202,440 208,603 5,482 397 207,922 209,000 Gross margin 28.6 % 29.6 % 29.4 % 27.6 % 28.6 % 29.6 % Selling and administrative expenses 105,531 105,175 3,958 487 109,489 105,662 Expenses as a % of net sales 14.9 % 14.9 % 21.2 % 33.8 % 15.1 % 15.0 % Operating income (loss) 96,909 103,428 1,524 (90 ) 98,433 103,338 Operating income (loss) margin 13.7 % 14.7 % 8.2 % (6.3 )% 13.5 % 14.6 % (Unaudited) Base Business Acquired & New Market Total (In thousands) Six Months Ended Six Months Ended Six Months Ended June 30, June 30, June 30, 2007 2006 2007 2006 2007 2006 Net sales $ 1,068,154 $ 1,052,473 $ 32,024 $ 1,786 $ 1,100,178 $ 1,054,259 Gross profit 302,079 306,589 9,328 459 311,407 307,048 Gross margin 28.3 % 29.1 % 29.1 % 25.7 % 28.3 % 29.1 % Selling and administrative expenses 197,255 187,818 7,087 870 204,342 188,688 Expenses as a % of net sales 18.5 % 17.8 % 22.1 % 48.7 % 18.6 % 17.9 % Operating income (loss) 104,824 118,771 2,241 (411 ) 107,065 118,360 Operating income (loss) margin 9.8 % 11.3 % 7.0 % (23.0 )% 9.7 % 11.2 % We exclude the following sales centers from base business for 15 months: · acquired sales centers; · sales centers divested or consolidated with acquired sales centers; and · new sales centers opened in new markets. Additionally, we generally allocate overhead expenses to acquired sales centers on the basis of acquired sales center net sales as a percentage of total net sales. There were five new sales centers opened in new markets, which have been excluded from base business at June 30, 2007.The effect of sales center acquisitions in the tables above includes the operations of the following: Acquired Acquisition Date Sales Centers Acquired Period Excluded Wickham Supply, Inc. and Water Zone, LP August 2006 14 January – June 2007 Tor-Lyn, Limited February 2007 1 February – June 2007 6 We define EBITDA as net income plus interest expense, income taxes, share-based compensation, depreciation and amortization.We consider EBITDA an important indicator of the operational strength and performance of our business, including the ability to provide cash flows to fund growth, service debt and pay dividends.EBITDA eliminates the non-cash expenses related to share-based compensation, depreciation of tangible assets and amortization of intangible assets.We believe EBITDA should be considered in addition to, not as a substitute for, operating income, net income and other measures of financial performance reported in accordance with accounting principles generally accepted in the United States (GAAP). The table below presents a reconciliation of net income to EBITDA. (Unaudited) Three Months Ended Six Months Ended (In thousands) June 30, June 30, 2007 2006 2007 2006 Net income $ 57,794 $ 62,110 $ 59,148 $ 68,532 Add: Interest expense, net 5,897 3,856 10,416 6,707 Provision for income taxes 35,728 38,410 37,316 43,109 Income tax expense (benefit) on equity earnings (losses) 648 662 (168 ) (13 ) Share-based compensation 2,402 1,862 3,945 4,007 Depreciation 2,332 1,973 4,516 3,833 Amortization (1) 1,213 1,039 2,383 2,337 EBITDA $ 106,014 $ 109,912 $ 117,556 $ 128,512 (1)Excludes amortization included in interest expense, net 7
